Citation Nr: 1207095	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  10-26 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to January 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the claims.  

The Veteran presented testimony at a personal hearing before the undersigned Acting Veterans Law Judge in August 2010.  A transcript is of record.  

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss was not incurred in or aggravated by service and is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303 , 3.307. Hensley  v. Brown, 5 Vet .App. 155   (1993).

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he asserts is the result of his exposure to acoustic trauma while working as a mechanic of heavy duty equipment without hearing protection in service.  See VA Form 21-526 received July 2009.  In an August 2009 VA Form 21-4138, the Veteran indicated that his bilateral hearing loss may have something to do with his neck.  He testified in August 2010 that he was also exposed to acoustic trauma in the form of weapons during service and that he had no occupational noise exposure following his discharge.  See hearing transcript.  

The Veteran's service treatment records reveal that clinical evaluation of the Veteran's eardrums at the time of a pre-induction examination in March 1962 was abnormal.  Bilateral occlusion due to cerumen was noted that that time, but there was no notation made related to hearing loss. Audiometric testing was conducted, and the results reported. Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below. The Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
15 (25)
15 (25)
15 (25)
15 (20)
LEFT
15 (30)
15 (25)
15 (25)
15 (25)
15 (20)

At the time of the April 1963 induction examination, clinical evaluation of his eardrums was normal. Audiometric testing was conducted, and the results reported. As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below. The Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
25 (30)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

At the time of a December 1964 separation examination, clinical evaluation of his eardrums was normal. Audiometric testing was conducted, and the results reported. As this evaluation was conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown below. The Veteran had puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
5 (15)
0 (10)
NT
5 (10)
LEFT
0 (15)
0 (10)
5 (15)
NT
5 (10)

Service treatment records are devoid of reference to complaint of, or treatment for, hearing loss or a decrease in hearing acuity.  

The Veteran underwent a VA audio examination in December 2009, at which time he reported hearing loss in his right ear for approximately the last 25 to 30 years.  He reported that he served in the Army for two years and was exposed to excessive noise due to his placement as a vehicle mechanic without being provided hearing protection devices.  The Veteran denied occupational noise exposure and reported limiting his hunting when he was younger.  He also denied dizziness, otalgia, otologic surgery, ear infections, known ototoxic medications, and a familial history of hearing loss or prior use of hearing aids.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25/20*
15
50
70
80/10
LEFT
15/15
25
45/45
75
80/75+

Speech audiometry revealed speech recognition ability of 92 percent in both ears.  It was the examiner's opinion that because there was no sign of hearing damage present while the Veteran was in service, the Veteran's hearing loss was not caused by or a result of military noise exposure.  

The evidence of record does not support the Veteran's claim.  The Board acknowledges the Veteran's assertions regarding in-service noise exposure, and finds that these assertions are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board will concede that the Veteran was exposed to acoustic trauma during service.  The evidence does not suggest that the hearing loss onset in service or is causally related to service.  

In this case, the service medical records reflect no findings or hearings indicative of hearing loss-in fact, the records indicate that hearing acuity improved between entrance and separation-and the first notation of record indicative of hearing loss dates more than 44 years after separation.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).   Furthermore, although competent to do so, the Veteran has not reported that bilateral hearing loss has existed from active duty service to the present.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; see also Jandreau, 492 F.3d at 1372.  Rather, he reported hearing loss in his right ear for approximately the last 25 to 30 years (2009 minus 30 is 1979) at the time of the December 2009 VA audio examination and testified in October 2011 that he first noticed a decrease in hearing acuity within a year of his discharge from service.  Neither of these assertions indicates that a decrease in hearing acuity began during service.  To the extent that his assertion that he noticed a decrease in hearing acuity within a year of his discharge could be interpreted as evidence of an in-service onset, the Board finds the probative value of this history is outweighed by the probative value of the evidence of no hearing loss during service, notably the evidence of normal (even improved) hearing acuity at separation and the absence of a history of hearing loss at separation.  The Board acknowledges that the Veteran reported ear, nose or throat trouble at the time of his December 1964 separation examination.  This complaint was made in relation to tonsillitis and whooping cough, not in regards to hearing loss or a decrease in hearing acuity, however.  Thus, the Board finds the probative evidence does not suggest an in-service onset.  

The record also does not contain any probative evidence linking the Veteran's hearing loss to service, to include any noise exposure therein, though it does include a competent and highly probative opinion that the hearing loss were less likely than not incurred in or caused or aggravated by service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  The Board acknowledges that, in explaining how he came to this determination, the examiner noted the absence of evidence of hearing damage at separation.  The Board finds the use of the term "hearing damage," rather than "hearing loss" indicates that the examiner did not rely solely on the normal limits on audiometric testing at separation but instead relied on the absence of evidence suggestive of a threshold shift between entrance and separation.  This is an appropriate, and adequate, rationale for the examiner's opinion; as such, the Board finds it highly probative.  Cf. Hensley, supra.   

In the absence of competent and credible evidence establishing an etiological relationship between active service and bilateral hearing loss, service connection is not warranted and the claim must be denied.  

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in a July 2009 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and available private treatment records have been associated with the claims folder, and he was afforded an appropriate VA examination in connection with his claim.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained. 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Board finds that additional development is needed before it can adjudicate the claim for service connection for a back disorder.  

Service treatment records reveal that the Veteran reported occasional low back ache/pain at the time of a March 1962 pre-induction examination.  See report of medical history.  He was seen in June 1964 with complaint of lumbosacral back pain.  Mild muscle spasm was noted at that time, and the impression was unstable back.  See health record.  Although there were no complaints or findings made in relation to the Veteran's back at the time of his discharge from service, he reports having problems with his back since service and post-service x-rays reveal a right c-curve of the lumbar spine; significant degenerative disc disease and anterior spurring or osteophytes at L 2/3, L 3/4, L 4/5 and L 5/5; and rotation subluxations to T10, T11 and T12.  See record from Longmore Chiropractic and Wellness Center.  

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the foregoing, the Board finds a medical examination is necessary for the purpose of determining whether the Veteran has a current back disorder that is related to service.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran if he is receiving any current VA treatment related to his back.  If he answers in the affirmative, obtain his complete treatment records from the identified facility.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any currently demonstrated back disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests, to include x-rays, should be conducted and the examiner should review the results of any testing prior to completion of the report.  A thorough history should be obtained from the Veteran. 

Based on examination findings and a review of the record, the examiner must answer the following questions:

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a back disorder that existed prior to his entry onto active duty? The examiner should specifically consider the complaint of occasional low back ache/pain at the time of a March 1962 pre-induction examination.  

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that any currently diagnosed back disorder had its onset in service?

In providing the requested opinions, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached. 

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated SSOC and give the Veteran and his representative an appropriate amount of time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


